SuPREME
oF

Court

Nevapa

tOp QATA

ERS

IN THE SUPREME COURT OF THE STATE OF NEVADA

ROBERT BROWN, JR., No. 85669
Petitioner,
THE EIGHTH JUDICIAL DISTRICT ~ EILEO

COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
JACQUELINE M. BLUTH, DISTRICT
JUDGE,
Respondents,

and
THE STATE OF NEVADA,
Real Party in Interest.

 

 

ORDER DENYING PETITION

This original petition for a writ of mandamus or, in the
alternative, prohibition challenges the district court’s order granting the
State’s motion for depositions.

A writ is an extraordinary remedy, and whether a petition for
extraordinary relief will be considered is solely within this court’s
discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
818 P.2d 849, 851, 853 (1991). Petitioner bears the burden to show that
extraordinary relief is warranted. See Pan v. Eighth Judicial Dist. Court,
120 Nev. 222, 228, 88 P.3d 840, 844 (2004).

A writ of mandamus is available to compel the performance of
an act that the law requires...or to control an arbitrary or capricious
exercise of discretion.” Int? Game Tech., Inc. v. Second Judicial Dist. Court,
124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see NRS 34.160. A writ of
mandamus is proper only when there is no plain, speedy, and adequate

remedy at law. Pan, 120 Nev. at 224, 88 P.3d at 841.

20 -F 0A

 

 

 
Supreme Count

OF

Nevapa

(Op DTA

Be

A writ of prohibition “arrests the proceedings of any tribunal,
corporation, board or person exercising judicial functions, when such
proceedings are without or in excess of the jurisdiction of such tribunal,
corporation, board or person.” NRS 34.320; Smith, 107 Nev. at 677, 818
P.2d at 851.

Having considered the petition and documents submitted in
support thereof, we are not persuaded that our extraordinary intervention
is warranted. Petitioner has not demonstrated that the district court failed
to perform an act the law requires or arbitrarily or capriciously abused its
discretion, Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558, nor has he
demonstrated that the district court acted in excess of its jurisdiction, NRS
34.320. Additionally, petitioner has not demonstrated that he lacks an
adequate remedy at law in the form of an appeal from any subsequent
judgment. Accordingly, we

ORDER the petition DENIED.!

O..

eh AO
.s
Parraguirre

pA tcl, od.

Hardesty

AN GED oy.

Stiglich

 

 

iWhile the caption to petitioner’s petition states that the document
contains a “motion for stay of deposition,” the only such relief requested in
the petition is a single sentence requesting that this court grant a stay of
the taking of depositions until the matter has been resolved. Due to our
disposition in this matter, the motion is denied.

 

 

 
Supreme Court
oF
Nevapa

(0) 19STA SRR

ce:

Hon. Jacqueline M. Bluth, District Judge
CW Patrick Law PLLC

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk